


109 HR 5514 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5514
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Shaw introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide coverage for lung cancer screening tests for certain high-risk
		  individuals under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the Medicare
			 Lung Cancer Screening Benefit Act of 2006.
		2.Medicare coverage
			 of lung cancer screening tests for high-risk individuals
			(a)In
			 generalSection 1861(s)(2) of
			 the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—
				(1)by striking
			 and at the end of subparagraph (Z);
				(2)by adding
			 and at the end of subparagraph (AA); and
				(3)by adding at the
			 end the following new subparagraph:
					
						(BB)lung cancer screening tests (as defined in
				subsection
				(ccc)).
						.
				(b)Services
			 describedSection 1861 of such Act is further amended by adding
			 at the end the following new subsection:
				
					(ccc)Lung Cancer
				Screening Tests(1)The term lung cancer screening
				tests means testing furnished to an individual at risk for lung cancer
				(as defined in paragraph (2)) for the purpose of early detection of lung
				cancer, including—
							(A)a
				low dose computerized axial tomography scan;
							(B)sputum analysis;
							(C)fluorescent bronchoscopy; and
							(D)such other tests, and modifications to
				tests, as the Secretary determines appropriate, in consultation with
				appropriate organizations.
							(2)For purposes of paragraph (1), the term
				individual at risk for lung cancer means an individual who has
				any of the following risk factors for lung cancer:
							(A)A
				family history of lung cancer.
							(B)A
				significant smoking history.
							(C)Exposure to toxic agents being monitored by
				the National Academy of Sciences under the Agent Orange Act of 1991 (Public Law
				102–4), under the Persian Gulf War Veterans Act of 1998 (title XVI of division
				C of Public Law 105–277), or under the Veterans Program Enhancement Act of 1998
				(Public Law 105–368).
							(D)Significant exposure to radon, asbestos,
				beryllium, uranium, second hand smoke, or other known carcinogens.
							(E)Previous lung disease.
							(3)The Secretary shall establish standards, in
				consultation with appropriate organizations, regarding the frequency of
				coverage of lung cancer screening tests under this
				title.
						.
			(c)FrequencySection 1862(a)(1) of such Act (42 U.S.C.
			 1395y(a)(1)) is amended—
				(1)by striking
			 and at the end of subparagraph (M);
				(2)by striking the
			 semicolon at the end of subparagraph (N) and inserting , and;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(O)in the case of lung cancer screening
				tests (as defined in section 1861(ccc)(1)), which are performed more frequently
				than is covered under section
				1861(ccc)(3);
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to tests furnished on or after January 1, 2007.
			
